Exhibit 10.1

LipoScience, Inc.
Senior Leadership Team Annual Incentive Compensation Plan Terms


1.
Plan Objective: The LipoScience, Inc. Senior Leadership Team Annual Incentive
Plan (referred to as the “Plan”) is designed to focus key employee behavior on
achievement of Company objectives and strategy as well as align the interests of
management to those of stockholders.

2.
Administration: The Plan is administered by the Compensation Committee of the
Company’s Board of Directors (the “Administrator”). The Administrator may
delegate its authority to administer the Plan to an individual or committee.

3.
Performance Period: The Performance Period begins on January 1 and ends of
December 31 of each year (or such shorter periods as the Administrator may
determine).

4.
Performance Goals: The Administrator shall establish one or more performance
goals for the specified Performance Period. Performance goals may include
objective and/or subjective measures of financial, strategic or individual
performance as determined by the Administrator. Performance goals need not be
the same for Performance Periods or among participating employees for any given
Performance Period.

5.
Target Awards: The Administrator shall establish the members of the Senior
Leadership Team who shall participate in the Plan (each, a “Participant”) and
for each Participant a target award that shall be payable if and to the extent
the Company and individual attains the performance goals applicable to the
Participant for the specified Performance Period. The Administrator may
establish a range of possible award amounts relative to target based on the
degree of achievement of the applicable performance goals.

6.
Calculation of the Incentive Awards: At the end of the Performance Period, the
Administrator shall determine for each Participant whether and to what extent
the performance goals have been met and the percentage of the target award that
is earned.

7.
New Hires: Participants who start after January 1 of the applicable Performance
Period are eligible for a pro-rated award based on their length of employment
during the Performance Period, except as the Administrator may otherwise
determine.

8.
Payment of IC Award: Participants must be employed through December 31 of the
applicable year and on the date the Plan payment is actually paid to be eligible
for the payment. Plan awards are paid as soon as administratively possible after
the close of Performance Period, but no later than March 15 of the following
year.







